REDMANN, Chief Judge,
dissenting.
The listing contract is the law between the parties. This contract provides that the broker is entitled to a commission (1) on any sale during the contract’s term to any buyer, and also (2) on any sale within 180 days after the contract expires to a buyer to whom the property “has been submitted” during the contract’s term. The contract does not provide for any other commission. Plaintiff agreed (impliedly) to make efforts to sell the property for no consideration other than the commissions provided by the contract.
Plaintiff prepared that contract. If plaintiff believes it should at all events collect a commission every time any client sells property, it ought to change the wording of its contract to say so.
The present contractual wording doesn’t say so. Plaintiff has no color of contractual right to commission on this sale made a year after its contract expired. By bringing this lawsuit, plaintiff dishonors its own contract; and by awarding a commission the contract does not provide, the courts violate the principle that the contract is the law between the parties.